Title: From John Adams to Edmund Jenings, 6 December 1780
From: Adams, John
To: Jenings, Edmund


     
      Dear Sir
      Amsterdam Decr. 6. 1780
     
     I thank you, for yours of 30 Nov. I return the two Letters from Mr. L. I had the Honour of one, from him, by each of those opportunities, nearly to the Same Purpose.
     Your kind concern for our Health is very obliging. I shall cover me with Flannels and Furs, like a Dutchman. A Mans Feelings, Soon remove all the Ridicule of it.
     The “Pensees” will Serve to excite a Curiosity after the Memorial.Many have read it, with Pleasure. But the Narrative of General How has made the greatest Impression here. All who have read it Say, that it is a demonstration of the Universal Abhorrence of British Govt. and of the Impracticability of Subduing or gaining America.
     The Letters of Joly, I have never heard of.
     G. Washington was at Bergen, very near N. York on the 9th of October.
     We expect within a few Weeks to hear from Petersbourg that the neutral Confederation, is compleated and that the King of Prussia has Signed it. His Letters to the Prince probably brought this Republick into it. What Part will England Act, towards it? Rush on the thick Bosses?
     How many Troops will England be able to Send out in all? To the Islands, the Continent, Quebec, &c.? And by what Time will they be ready?
     If France and Spain Should keep their whole combined Fleet in the Channell next Year, will not the English Merchant Fleets be in some danger?
     If they should send a Superiour Fleet to N. America, would not the whole British Power be in danger?
     If American Commerce and Privateers, should extend themselves next year, farther than they ever have done would not the English suffer, Somewhat? What have they got last year, but Preservation from total Ruin by a series of Miracles? Can they be sure that such a series will continue?
     Adieu.
    